[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                       SEPTEMBER 20, 2005
                                     No. 05-10054                       THOMAS K. KAHN
                               ________________________                     CLERK


                         D. C. Docket No. 03-00166-CV-CAR-5

AUTO-OWNERS INSURANCE COMPANY,


                                                                    Plaintiff-Appellant,

                                            versus

MAMIE LUKE,
SIMON EUGENE SMITH,


                                                                     Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________

                                   (September 20, 2005)

Before BIRCH, HULL and BOWMAN *, Circuit Judges.

PER CURIAM:

       *
        Honorable Pasco Bowman, II, United States Circuit Judge for the Eighth Circuit, sitting
by designation.
      Having thoroughly reviewed the record, the briefs of the parties and having

heard oral argument, we find no reversible error in this case. Accordingly, we

AFFIRM the judgment of the district court.




                                         2